The chief complaint in the motion for rehearing is on the action of this court in holding that Bill of Exception No. Nine does not reflect error. An examination of the bill sustains the things said about it in the original opinion. Furthermore, it reflects that the court did everything which counsel asked him to do when objection was made to the argument of the State's *Page 447 
counsel, and this left appellant without any bill of exception effectively bringing before this court an error for consideration. The record does not reflect that they asked the court to give a written charge which he refused, or that they made complaint, or error was committed which could not be cured by instruction, nor does it set out anything in which the court refused to sustain the objection made to the fullest. It, therefore, appears that all the objections which were urged were fully satisfied by the trial court. There is nothing inflammatory about the argument, unfair as it appeared to be, and the verdict reached by the jury does not reflect in the least that any harm was done.
The same reasoning in our opinion disposes of the complaint made in the motion for rehearing as relates to Bill of Exception No. Eight.
The other bills have been re-examined and no error is found sustaining appellant.
The motion for rehearing is overruled.